Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/832,212, filed on 3/27/2020 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Specification
References cited in the IDS filed on 3/27/2020, 10/19/2020, and 4/22/2022 have been considered by the examiner.
Priority
Applicant’s claim for benefit of priority based on US Provisional Application 62/824,696 filed on 3/27/2019 is acknowledged by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the one or more com0puter-readable storage media does not fall into one the four categories of eligible subject matter. The computer-readable storage media does not clearly exclude signal per se according to instant application specification paragraphs [0091]-[01040]. While non-transitory computer-readable storage media are patent eligible subject matter, signal per se is not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (WO 2015/047665 A1) hereinafter Smith.
As to claim 1, Smith teaches a method for providing a data anonymization pipeline (see Fig. 2 (210-212-218-220-210) “determine anonymity index – anonymity threshold?NO – Anonymizable?Yes – Anonimize user or computing environment attribute – determine anonymity index”), comprising: 
	capturing raw confidential data at a data source (see Fig. 2 (206): “obtain contextual data from soft and hard sensors”); 
	applying one or more transformation processes to the raw confidential data to remove unique data principals to thereby generate de-identified data (see Fig. 2 (220): “anonymize user of computing environment attribute”); and 
	transferring the de-identified data to a pool (see Fig. 2 (214): “disclose attribute”; “consumer device may broadcast or otherwise provide anonymous context information to publish and subscribe server”).
As to claim 15, Smith teaches a computing device arranged as a data source, comprising: 
one or more processors; 
a network interface operably coupled to the one or more processors that provides access to a communications network; and one or more computer-readable storage media storing instructions which, when executed by the one or more processors, cause the computing device to: 
integrate the data source into a data anonymization pipeline configured to provide non-identifiable data (see Fig. 2 (210-212-218-220-210) “determine anonymity index – anonymity threshold?NO – Anonymizable?Yes – Anonimize user or computing environment attribute – determine anonymity index”);
perform clustering of identifying information in confidential data through application of a statistical model to thereby de-identify the confidential data (see Fig. 2 (202): “Obtain dimensions from dimension authority”; page 9, lines 32-34: “population count of the dimension (users sharing the dimension attribute)”; page 35, lines 28-31: “The data representative of the population count may include … data representative of a change in population count (percentage decrease)”; 
compare a risk of re-identification for each cluster through application of a statistical model against a threshold (see “Figure 2 (210): “determine anonymity index”)); 
adjust a cluster size responsively to the comparison of the risk of re-identification against the threshold to thereby improve the de-identification (see pg. 16, lines 29-32: “after anonymization, method may proceed back to blocks 210-212, where CIM again may calculate the anonymity index and determine whether it is less than an anonymity index and determine whether it is less than an anonymity threshold associated with a particular recipient entity or dimension attribute to be disclosed”: see page. 16, line 34 and page 17, line 1: “if the answer is still no, then at block 218 CIM may determine whether the data can be anonymized further”);.and
provide de-identified confidential data, over the communications network using the network interface, to a data pool in the data anonymization pipeline (see page 20, lines 3-4: “consumer device may broadcast or otherwise provide anonymous context information via the P&S paradigm”).
Claim 8 includes similar limitations as claim 15 and thus are rejected under the same rationale as in claim 15.

As to claim 2, in view of claim 1, Smith teaches further including assessing a value of a risk that unique data principals remain in the de-identified data subsequent to application of the one or more transformation processes (see Fig. 1 (210-212)).
As to claim 3, in view of claim 1 in which population statistics are generated for the pooled de-identified data according to one or more statistical models, and wherein the method further comprises receiving the generated population statistics as feedback to the one or more transformation processes, in which the feedback is utilized by the one or more transformation processes to increase accuracy of the de-identified data (see Fig. 2 (202); page 35, lines 9-17).
As to claim 4, in view of claim 2. Smith teaches further including comparing the risk value against a predetermined threshold (see Fig. 1 (210-212)).
As to claim 5, in view of claim 4, Smith teaches further including permitting or denying access to the pooled de-identified data based on a result of the comparing (see Fig. 1 (210-212)).
As to claim 6, in view of claim 1, Smith teaches further including linking the pooled de-identified data across one of record, event, or common element (see page 20, lines 3-4: “consumer device may broadcast or otherwise provide anonymous context information via the P&S paradigm”).
As to claim 7, in view of claim 6 Smith teaches in which the linking is provided as feedback to the one or more transformation processes to enable further de-identification (see page 20, lines 3-4: “consumer device may broadcast or otherwise provide anonymous context information via the P&S paradigm”).
Claims 16-20 are similar to claims 2-7 and thus are rejected under the same rationale as in claims 2-7..
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497